198 Md. 651 (1951)
80 A.2d 608
HOLLIDAY
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. 34, October Term, 1950.]
Court of Appeals of Maryland.
Decided May 16, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
This is petitioner's fourth application for leave to appeal from refusal of a writ of habeas corpus. Holliday v. Warden of Maryland House of Correction, 190 Md. 732, 59 A.2d 777; Holliday v. Warden of Maryland State Penitentiary, 191 Md. 763, 62 A.2d 573; Holliday v. Warden, 197 Md. 689, 80 A.2d 32.
Petitioner alleges (1) that he was not allowed either to use his own money to support himself in the Penitentiary or to write to his family for support, and (2) that his important letters and applications for writs have been held up by the authorities at the Penitentiary.
Habeas corpus is not a remedy for review of complaints about incidents of prison management. The *652 Board of Correction has full power and control over the Maryland Penitentiary. Code 1939, art. 27, sec. 746. Such complaints should be made to the Board of Correction. The Court of Appeals cannot assume that the Board has abused its powers. Edmondson v. Warden of the Maryland House of Correction, 194 Md. 707, 69 A.2d 919.
There are no facts to show that any applications for writs have been held up. On the contrary, the courts have received numerous applications from him.
Application denied, with costs.